UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                               ORDER

OMAR AMANAT and IRFAN AMANAT,                                     15 Cr. 536 (PGG)

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendants Omar Amanat and Irfan Amanat are currently detained at the

Metropolitan Detention Center. (Dkt. Nos. 1057, 1062) They have both moved for release on

bail. (Dkt. Nos. 1057, 1062-63, 1065-68, 1070-72, 1074) The Government opposes Defendants’

applications. (Dkt. Nos. 1064, 1073) Both Defendants were convicted at trial and await

sentencing.

               By April 10, 2020, Defendants will make a submission stating whether they

consent to having their bail applications decided on the papers, and waive their right to a hearing.

The Government will likewise make a submission by April 10, 2020 stating whether it consents

to having Defendants’ bail applications decided on the papers.

Dated: New York, New York
       April 3, 2020
